DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-7 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1 and 7) recites:
Independent Claim 1 recites:
adding the first and the second glucose measurements to a glucose measurement data set;
calculating an estimated HbA1C, level using the glucose measurement data set, an association constant k2, and an association constant k3, wherein the association constant k2 represents a conversion of a pre-A1C, to an HbA1C, and the association constant k3 represents a life span of the pre-A1C, and the HbA1C;
Independent Claim 7 recites:
adding the first and the second glucose measurements to a glucose measurement data set;
calculating an estimated HbA1C level using the glucose measurement data set;
calculating a standard deviation of the estimated HbA1C level using the glucose measurement data set;
combining the estimated HbA1C level with the standard deviation of the estimated HbA1C level to acquire the range of the estimated HbA1C level In the simulations, we use a value of 0.001 for the standard deviation of reticulocyte HbA1c for the ADAG data;
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of adding, calculating, and combining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;

• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claim 2 recites a convolution of two functions that involve mathematical concepts/mental processes.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-7 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for adding, calculating, and combining merely invoke a computer as a tool.
•The data-gathering step (adding and calculating) and the data-output step (combining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool adding, calculating, and combining. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer adding, calculating, and combining. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Paragraph 0033) which discloses that the processor and
memory comprise generic computer components that are configured to perform the generic computer functions (adding, calculating, and combining) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791